WHITING, J.
(dissenting). I am unable to agree with my colleagues as to the proper construction to- be placed upon-the instructions quoted in the majority opinion. My colleagues seem to' be of the opinion that the word's “faster than is permitted by the laws * * *” (meaning the statute laws) define and limit what is “a dangerous rate of speed” — that the court was in effect telling the jury that they could not hold the rate of speed to be dangerous unless it was greater than that “permitted by the laws. * * *” I am of the opinion that the words “faster, than is •permitted by the laws * * *” has no reference to', and does not in any manner define or limit, “a dangerous rate of speed,” but declares an entirely separate test that must be found in favor of Whaley before the jury could absolve him from blame — that, under such -instruction, (i) if the jury believed Whaley was running at a speed “faster than is permitted by the laws, * * *” although it believed he was not running at “a dangerous rate of speed,” or (2) if the jury found1 that 'he was running at “a dangerous rate of speed,” though not “faster than is permitted by the laws. * * *” it, in either case, was bound to 'hold Whaley liable.
McCOY, J., not sitting.